Citation Nr: 0209563	
Decision Date: 08/09/02    Archive Date: 08/21/02

DOCKET NO.  00-00 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to secondary service connection for coronary 
artery disease with myocardial infarction.

2.  Entitlement to a disability evaluation in excess of 30 
percent from July 28, 1998 to January 12, 1999 for service-
connected post-traumatic stress disorder (PTSD).  

3.  Entitlement to a disability evaluation in excess of 50 
percent from January 13, 1999 to February 27, 2001 for PTSD.  

4.  Entitlement to a disability evaluation in excess of 70 
percent from February 28, 2001 for PTSD.   




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran had active service from November 1966 to April 
1970.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions dated in 
September 1998, August 1999 and May 2000 by the RO.  The 
September 1998 rating decision granted service connection for 
PTSD and assigned a 30 percent disability evaluation from 
July 28, 1998.  In a January 1999 statement, the veteran 
expressed disagreement with the initial disability evaluation 
assigned to the PTSD.  In a March 1999 rating decision, the 
evaluation was increased to 50 percent effective January 13, 
1999.  In a June 2001 rating decision, the disability 
evaluation was increased to 70 percent effective February 28, 
2001.

In a May 2000 rating decision, the RO denied secondary 
service connection for coronary artery disease with a 
myocardial infarction.  

In March 2000, the veteran appeared and gave testimony at a 
hearing before a hearing officer at the RO.  A transcript of 
this hearing is of record.  

This case was remanded by the Board in February 2001.  


FINDINGS OF FACT

1.  All information and evidence necessary to an equitable 
disposition of the claims has been received.  

2.  The veteran's PTSD precipitated his myocardial infarction 
and his cardiac arrest.  

3.  From July 28, 1998, the service-connected PTSD is 
principally manifested by occupational and social impairment 
with deficiencies in most areas such as work, family 
relations, judgment, memory, insight and mood due to symptoms 
such as difficulty sleeping, nightmares, anger, depression, 
impaired cognitive functioning, impaired impulse control and 
irritability, and an inability to establish and maintain 
effective work and social relationships.

4.  From July 28, 1998, there are no findings of total social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent hallucinations 
or delusions; grossly inappropriate behavior; persistent 
danger of hurting self or others; disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name due to the service-connected PTSD.  


CONCLUSIONS OF LAW

1.  The veteran's coronary artery disease with myocardial 
infarction was aggravated by the veteran's service-connected 
PTSD.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (2001).  

2.  From July 28, 1998 to February 27, 2001, the criteria for 
a 70 percent disability evaluation for PTSD have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2001).

3.  From July 28, 1998, the criteria for the assignment of a 
disability evaluation in excess of 70 percent for the 
service-connected PTSD have not been met.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2001); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claim, and that the requirements of the VCAA have 
in effect been satisfied.

The veteran has been provided with VA examinations in 1998, 
1999, and 2001 to determine the nature and extent of his 
PTSD.  Pertinent VA treatment records have been obtained.  He 
and his representative have been provided with a statement of 
the case and supplemental statements of the case that discuss 
the pertinent evidence, and the laws and regulations related 
to the claim, and essentially notify them of the evidence 
needed by the veteran to prevail on the claim.  In an April 
2001 letter, the RO notified the veteran of the evidence 
needed to substantiate his claim and offered to assist him in 
obtaining any relevant evidence.  This letter gave notice of 
what evidence the veteran needed to submit and what evidence 
VA would try to obtain.  There is no identified evidence that 
has not been accounted for.  The veteran specifically stated 
in April 2001 that he had nothing further to offer.  The 
veteran's representative has been given the opportunity to 
submit written argument

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to service connection for coronary artery 
disease with myocardial infarction as secondary to the 
service-connected PTSD. 

It is contended, by and behalf of the veteran, that his 
coronary artery disease with myocardial infarction is related 
to his service connected PTSD, and that secondary service 
connection for coronary artery disease with myocardial 
infarction is therefore warranted.

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred during service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).

Service connection may also be granted for a disability 
initially diagnosed after service when such is shown to be 
related to service.  38 C.F.R. § 3.303(d) (2001).

Under the applicable criteria, secondary service connection 
may be granted for a disability which is proximately due to 
or the result of a service connected disease or injury. 38 
C.F.R. § 3.310 (a).  Also, the United States Court of Appeals 
for Veterans Claims (Court) has held that secondary service 
connection on the basis of aggravation is permitted under 38 
C.F.R. § 3.310 (a), and compensation is payable for that 
degree of aggravation of a nonservice connected disability 
caused by a service connected disorder.  Allen v. Brown, 7 
Vet. App. 439 (1995).

In a February 2000 statement, W. S., M.D., a private 
cardiologist, stated that the veteran's cardiac condition has 
been complicated by his PTSD.  Dr. W.S. stated that the 
veteran had severe heart disease with poor left ventricular 
function and coronary artery disease.  

After an April 2000 VA cardiology examination, the examining 
physician indicated that he had reviewed the February 2000 
letter, and the VA physician commented that he did not 
interpret the letter to mean that that physician believed 
that the veteran's PTSD had caused his coronary artery 
disease.  The VA physician then went on to opine that the 
veteran's PTSD had not caused his coronary artery disease, 
myocardial infarction, or ventricular fibrillation.  

In another letter dated in July 2000, W. S. M.D. opined that 
the veteran's PTSD may have aggravated his coronary artery 
disease.

The claim was remanded, in part, for a VA cardiologist to 
address whether it was at least as likely as not that PTSD 
precipitated the veteran's myocardial infarction. 

The April 2001 VA examination report shows that although the 
examiner found that the veteran had other risk factors that 
were more likely the cause of his coronary artery disease, it 
was obvious that the veteran experienced [cardiac] arrest and 
subsequent catastrophe while having PTSD related nightmares.  
As such, the examiner opined that it was at least as likely 
as not that the veteran's PTSD precipitated his myocardial 
infarction and his cardiac arrest.  

After a careful review of the record, the Board finds that 
when read together, the April 2001 opinion from the VA 
cardiologist and the July 2000 letter from the veteran's 
private cardiologist, W.S., M.D., establish that the 
veteran's coronary artery disease with myocardial infarction 
was aggravated by his service-connected PTSD and compensation 
is payable for that degree of aggravation.  

Thus, secondary service connection on the basis of 
aggravation is therefore warranted by the evidence in this 
case.  

III.  Evaluation of PTSD

Historically, the veteran served as a Marine in Vietnam, and 
he had combat service.  The veteran filed a claim for service 
connection for PTSD in July 1998.  Service connection for 
PTSD was established in a September 1998 rating decision.  It 
was initially evaluated as 30 percent disabling effective 
July 28, 1998.  The veteran expressed disagreement with the 
disability evaluation in a January 1999 notice of 
disagreement.  In a March 1999 rating decision, the 
evaluation was increased to 50 percent effective January 13, 
1999.  In a June 2001 rating decision, the disability 
evaluation was increased to 70 percent effective February 28, 
2001.    

This appeal involves the assignment of an initial rating 
following a grant of service connection.  Therefore, the 
Board must consider the applicability of a higher rating 
evaluation for the entire period in which the appeal has been 
pending.  See Fenderson v. West, 12 Vet. App. 119, 125 
(1999).  That is, the Court has addressed the distinction 
between a veteran's dissatisfaction with the initial rating 
assigned following a grant of entitlement to compensation, 
and a later claim for an increased rating.  Id.  At the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based upon the facts found.  This is 
a practice known as assigning "staged" ratings.  In view of 
the holding in Fenderson, the Board has considered whether 
the veteran was entitled to a "staged" rating for his 
service-connected PTSD, as the Court indicated can be done in 
this type of case.

Pertinent Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4. The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a disability rating was 
not limited to that reflecting the then current severity of 
the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Id. at 126-127.

In Meeks v West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2001).

38 C.F.R. § 4.130, Diagnostic Code 9411 reads as follows:

100%  Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation  or own name.  

70%  Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence) 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  

50%  Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g. retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing 
effective work and social relationships.  

30%  Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, and mild memory loss (such as 
forgetting names, directions, recent 
events).

10%  Occupational and social impairment 
due to mild or transient symptoms that 
decrease work efficiency and ability to 
perform occupational tasks only during 
periods of significant stress, or 
symptoms controlled by continuous 
medication.


0%  A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational or social functioning or to 
require continuous medication.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).  

The Court has held that Global Assessment of Functioning 
(GAF) scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 
9 Vet. App. 266 (1996) (citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p. 32).  GAF scores ranging from 51 to 
60 reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  GAF 
scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communications (e.g. speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g. depressed man 
avoids friends, neglects family, and is unable to work).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 

Analysis

In applying the law to the existing facts, the record 
demonstrates the requisite objective manifestations for a 70 
percent disability evaluation for the service-connected PTSD 
from July 28, 1998 to February 27, 2001.  

The medical evidence of record establishes that from July 28, 
1998, the veteran's service-connected PTSD causes 
occupational and social impairment, with deficiencies in most 
areas, such as family relations, work, and mood, due to such 
symptoms as difficulty sleeping, nightmares, anxiety, 
depression, stress, impaired impulse control, neglect of 
personal hygiene, and difficulty adapting to stressful 
circumstances.  

The August 1998 VA examination report indicates that the 
veteran had significant difficulty sleeping.  The examiner 
noted that the veteran had significant difficulty with 
recurrent and intrusive distressing recollection of the 
events  in service, especially when reminded by a movie or 
television or by anger situations at home.  The examiner 
stated that the veteran had significant psychological 
distress dealing with his problems.  The examiner also stated 
that the veteran had some difficulty in falling and staying 
asleep, irritability with outbursts of anger, some difficulty 
concentrating, some hypervigilence, and startle response.  
The VA examiner indicated that the veteran's GAF score was 
55.  However, the examiner also noted that the veteran's 
outpatient therapist indicated that the veteran's GAF score 
was 41 and the veteran was having significant difficulties.  
In a January 1999 statement, Dr. C.D., the veteran's clinical 
psychologist, stated that he had been treating the veteran 
for several years and it was his professional clinical 
judgment that the veteran was now severely disabled.  Dr. 
C.D. stated that the veteran's symptoms included severe 
anxiety, panic attacks on a daily basis, persistent 
depression, anger and irritability, hypervigilence, and 
significantly impaired memory and concentration.  Dr. C.D. 
stated that the veteran's GAF score was 41.  

The March 1999 VA examination report indicates that the 
veteran was having considerable distress from his PTSD 
symptoms. It was noted that the veteran was only able to 
sleep three or four hours a night.  He had frequent 
nightmares and problems getting along with people.  It was 
also noted that the veteran was depressed much of the time.  
Examination revealed that the veteran's grooming was poor.  
The examiner indicated that the veteran's GAF score was 55 
with moderate to severe symptoms of PTSD.  It was noted that 
the veteran went through vocational rehabilitation and he was 
offered a job, but the veteran declined to take the job due 
to being afraid that he would not be able to get along with 
co-workers.  The examiner stated that the veteran did have 
some physical problems, but he also had moderate to severe 
symptoms of PTSD with depression, anxiety, difficulty 
sleeping, intrusive thoughts, and problems getting along with 
people.  The examiner stated that he considered the veteran 
to be moderately to severely impaired.    

In an April 2000 statement, Dr. D., the veteran's treating 
psychologist, stated that the veteran was severely disabled 
and unemployable due to the PTSD.  Dr. D. stated that the 
veteran had severe anxiety, anger and irritability, and 
thoughts of harming himself and others, and he was easily 
provoked.  

There is probative evidence that the veteran has social 
impairment with deficiencies in family relations and 
occupational impairment.  The medical evidence shows that the 
veteran's GAF scores ranged from 41 to 55.  A GAF score of 41 
to 50 is indicative of serious symptoms or serious impairment 
in social or occupational (unable to keep a job).  GAF scores 
of 51 to 60 are indicative of moderate symptoms or moderate 
difficulty in social or occupational functioning.  The Board 
notes that the examiner who assigned a GAF score of 55 also 
described the veteran's symptoms as moderate to severe.  

The record shows that the veteran has been married for over 
30 years.  However, his symptoms of irritability and anger 
cause difficulty is his relationship and the veteran and his 
spouse have been in family therapy.  The records shows that 
the veteran's primary social contact is with his spouse and 
family.  

Thus, the Board finds that the disability picture of the 
service-connected PTSD more closely approximates the criteria 
for a 70 percent rating under Diagnostic Code 9411 from July 
28, 1998.  The evidence of record indicates that the 
veteran's service-connected PTSD causes occupational and 
social impairment, with deficiencies in most areas, such as 
family relations, work, and mood, due to such symptoms as 
near-continuous depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); difficulty in adapting to stressful 
circumstances (including work or a worklike setting); and 
inability to establish and maintain effective relationships.

The Board recognizes that the veteran does not exhibit all of 
the criteria for a 70 percent rating for PTSD.  However, the 
regulations specifically indicate that it is not expected, 
especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified; findings sufficiently characteristic to identify 
the disease and the disability therefrom are sufficient; and 
above all, a coordination of rating with impairment of 
function will be expected in all cases.  38 C.F.R. § 4.21.  
In the veteran's case, the findings of depression, anxiety, 
difficulty adapting to stressful situations, and anger and 
irritability are sufficient to identify the level of the 
veteran's impairment due to PTSD as more nearly approximating 
a 70 percent rating.  Thus, the Board concludes that a 70 
percent disability evaluation for the service-connected PTSD 
is warranted from July 28, 1998, the date of the initial 
claim, to February 27, 2001.  

However, a 100 percent evaluation is clearly not warranted 
for the PTSD under Diagnostic Code 9411 from July 28, 1998.  
The evidence does not show that the veteran manifests gross 
impairment in thought processes or communication; grossly 
inappropriate behavior; persistent hallucinations or 
delusions; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation, or own name.

Although he was noted to have suicidal ideation with plan in 
February 2001, the April 2001 VA examiner noted that the 
veteran had since removed all firearms from his home.  
Additionally, although the veteran reported difficulties with 
impaired impulse control with homicidal ideation at times, 
the evidence does not reveal that the veteran is in 
persistent danger of hurting himself or others.  The VA 
examination reports dated in 1998 and 1999 indicate that the 
veteran denied suicidal or homicidal ideation.  Also, careful 
review of the record shows that the veteran attends weekly 
PTSD and counseling appointments, which he reported helps him 
manage his periods of irritability, impaired impulse control, 
and depression.  

Further, although the veteran does suffer from memory 
impairment, he is able to function with the assistance of 
memory aid devices, such as lists made to help him with his 
memory.  Review of his group notes show that he does remember 
the names of his close relatives, and his own name.  

The veteran also reported anxiety with visitors in his home, 
however, the evidence also reveals that his group therapy 
assists him with coping skills in this regard as well, and 
evidence of grossly inappropriate behavior is not shown.  

Although the veteran has been assessed with a Global 
Assessment of Functioning scale score as low as 25, there is 
no evidence of gross impairment of thought processes, 
delusions, hallucinations, or grossly inappropriate behavior.  

The medical evidence shows that the PTSD causes total 
occupational impairment.  However, the veteran's PTSD does 
not cause total social impairment.  The evidence of record 
shows that the veteran lived with his spouse and he helped to 
care for his grandchildren.    

However, even if the service-connected PTSD causes total 
occupational impairment, a 100 percent evaluation is not 
warranted under Diagnostic Code 9411, because there is no 
evidence of total social impairment in addition to the total 
occupational impairment.  It is clear from the language of 
the Rating Schedule that both total occupational impairment 
and total social impairment due to the PTSD is required for a 
100 percent evaluation to be assigned.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  Since total social impairment 
is not shown, a 100 percent evaluation for the PTSD is not 
warranted.  

Thus, the Board finds that the preponderance of the evidence 
of record is against assignment of a 100 percent disability 
evaluation for the PTSD under Diagnostic Code 9411 from July 
28, 1998.  

In summary, the Board finds that the assignment of a 70 
percent disability evaluation for the PTSD is warranted from 
July 28, 1998 to February 27, 2001 and the appeal is granted 
to that extent.  The Board also finds that the preponderance 
of the evidence of record is against assignment of a 100 
percent disability evaluation for the PTSD under Diagnostic 
Code 9411 from July 27, 1998.    

(CONTINUED ON NEXT PAGE)



ORDER

Secondary service connection for coronary artery disease with 
myocardial infarction is granted.

Entitlement to a 70 percent evaluation for PTSD from July 28, 
1998 to February 28, 2001 is granted, subject to controlling 
regulations applicable to the payment of monetary benefits

Entitlement to a disability evaluation in excess of 70 
percent for PTSD from July 28, 1998 is denied.  



		
	C. L. Krasinski
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

